260 F.2d 313
Russell C. JOHNSON and Crest-Craft Company, Appellants,v.Harold DORSEY, Appellee.
No. 13427.
United States Court of Appeals Sixth Circuit.
October 15, 1958.

Gorman, Davis & Hengelbrok, Dolle & Rueger, Cincinnati, Ohio, for appellants.
Lee J. Hereth of Cowell & Fletcher, Cincinnati, Ohio, for appellee.
Before ALLEN, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the oral arguments and printed briefs of the contending attorneys and on the record in the case;


2
And it appearing that there is not merit in the points of alleged error urged by appellants; and that the submission to the jury of defendant's Exhibit No. 4 — produced for identification and not formally introduced in evidence — was harmless, especially in view of the fact that the exhibit was read to the jury;


3
The judgment of the district court is affirmed.